Title: To Alexander Hamilton from Sharp Delany, 24 December 1789
From: Delany, Sharp
To: Hamilton, Alexander


[Philadelphia] Decr 24th 1789
Sir
Your three letters of 17th 18th & 21st I recd. I called on the President & Directors of the Bank, who at once agreed to your propositions. I shall forward the Cashiers Receipts & Pay to the Wardens agreeably to your directions.
Before I recd Yours I was under the disagreeable necessity of putting a Bond in suit, my firm determination, being without express directions from You to the contrary to return all Bonds due & unpaid to the Atty of the District for suit, and that such conduct meets your approbation & opinion gives me no small satisfaction.
I am well aware of the precedents many would wish to draw from the state payments and no one has experiend them oftner than I have, & much to my uneasiness & danger.
I enclose You a notice such a[s] I give to every person indebted, five days before the bond is due, which though troublesome & chargeable to me Yet that no excuse should be made I have thought best to submit to it. I am now to turn self Accuser, being determined to make You acquainted with every transaction of the Office. In my illness and when confined to my bed, my deputy granted two Registers which on filling up the Returns for You I find done not conformably to the Law. I cannot blame my deputy for I believe from what he says he asked my advice but my situation was such that I was unable to give an opinion. The case is Two Vessells one belonging to Maryland the other to Virginia, the owners here in person & known to the Office as Citizens, and the best security joined with them, demanded Registers which as above was granted. Without a Qualification taken before the Collector where they resided, & duly transmitted no Register could legally be granted. I have wrote to the Officers of their Ports—informing them of this matter—requesting them to issue New Registers at my Charge, or if they think proper to forward me the Oath &c at their option—indeed one of the parties promised to have it sent. I shall collect answers to the Queries by next post. & am &c.
S D
Secretary of the Treasury
I made a seizure of a sloop from Halifax &c.
